


Exhibit 10.2
    


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT is entered effective the 7th day of July,
2014, between CNO Financial Group, Inc. (the “Company”) and Scott R. Perry
(“Executive”).


Recitals


A.The Company and Executive entered into an Employment Agreement dated as of
September 14, 2011 (the “Agreement”).


B.The Company and Executive desire to amend the Agreement to extend its Term (as
defined in the Agreement) and to make the other changes set forth herein.
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged:


1.
Section 2 of the Agreement is hereby amended solely to change the ending date of
the Term from July 6, 2014 to July 6, 2017. All other provisions of Section 2 of
the Agreement shall remain unchanged.



2.
The first sentence of Section 3 of the Agreement is hereby amended to read as
follows: During the Term, Executive shall be engaged by the Company in the
capacity of Chief Business Officer of the Company, or in such other senior
executive capacity as the Chief Executive Officer of the Company shall specify.
All other provisions of Section 3 of the Agreement shall remain unchanged.



3.
Section 5(b) of the Agreement is hereby amended solely to change “2014 bonus” in
the penultimate sentence to “2017 bonus.” All other provisions of Section 5(b)
of the Agreement shall remain unchanged.



4.
All provisions of the Agreement not amended hereby shall remain in full force
and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.


    
CNO FINANCIAL GROUP, INC.
 
 
By:
/s/ Edward J. Bonach
 
Edward J. Bonach, Chief Executive Officer
 
 
 
 
 
/s/ Scott R. Perry
 
Scott R. Perry
 
 
 
 



